798 F.2d 150
Volma OVERTON, et al., Plaintiffs-Appellants,Ernesto Calderon, et al., Intervenors-Appellants,v.CITY OF AUSTIN, et al., Defendants-Appellees,Black Citizen's Task Force, Intervenor-Appellee.
No. 85-1269.
United States Court of Appeals,Fifth Circuit.
Aug. 22, 1986.

Finkman, Van Os, Waterman, Dean & Moore, David Van Os, Austin, Tex., for Overton, et al.
Mexican Amer. Legal Defense & Ed. Fund, Jose Garza, Judith A. Sanders-Castro, San Antonio, Tex., Belinda Herrera, Austin, Tex., for Calderon, et al.
Steve Bickerstaff, Ann Clarke Snell, City Atty., Austin, Tex., for Austin, et al.
Terry Davis, Austin, Tex., for Black Citizen's Task Force.
Appeals from the United States District Court for the Western District of Texas;  James R. Nowlin, District Judge, Presiding.
Before WISDOM, REAVLEY, and JOHNSON, Circuit Judges.
PER CURIAM:


1
The judgment of the district court is vacated and the case is remanded to the district court for reconsideration in the light of Thornburg v. Gingles, --- U.S. ----, 106 S. Ct. 2752, 92 L. Ed. 2d 25 (1986).